Citation Nr: 1744580	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  12-10 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1964 to March 1967.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In the June 2010 rating decision, the RO denied the Veteran's request to reopen his claim for service connection for bilateral pes planus.

This issue was previously remanded by the Board in July 2012.  

The Board granted the Veteran's request to reopen a claim for service connection for a bilateral foot condition and then denied the issue of service connection for bilateral pes planus in a March 2016 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), the parties agreed to vacate the Board's decision and remand the case to the Board for additional development.  The JMR was incorporated by reference in a Court order dated in June 2017.

In its March 2016 decision, the Board also remanded the issue of service connection for a bilateral foot disability other than pes planus.  In a May 2017 decision, the Board denied the Veteran's claim with regard to this issue; for that reason, it is no longer before the Board.  


FINDING OF FACT

The Veteran's pre-existing bilateral pes planus was not aggravated by his active duty service.


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his attorney have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disabilities noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  If a condition is noted on an entrance examination report, the presumption of soundness never attaches - the only benefits that can be awarded are for aggravation of such condition by application of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Even when the presumption of soundness does not apply, however, where there is an increase in disability from a preexisting injury or disease during active duty service, that preexisting injury or disease will be considered to have been aggravated by service unless there is a specific finding that the increase in disability is due to the natural progress of disease.  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306.  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Veteran contends that his bilateral pes planus was aggravated by his active duty service.  Specifically, he contends that he injured both feet by tripping on a log during basic training.  

During his January 1964 entrance examination, the examiner noted 3 degrees of pes planus with rotation.  A February 1964 service treatment record noted severe symptomatic flat feet.  An x-ray later in February 1964 showed bilateral pes planus and described it as bilateral longitudinal arch collapse on weight bearing.  During his December 1966 separation examination, the Veteran denied any history of foot trouble and the examiner found the Veteran's feet to be normal.  

In August 1997, the Veteran was afforded a VA examination.  The Veteran reported that, during his active duty service, he was given arch supports but, because they caused pain, he stopped wearing them.  The examiner's only diagnosis was osteophytes of the metatarsophalangeal joints.  

A December 1998 x-ray during a VA treatment appointment showed bilateral hallux valgus and pes planus.  

In May 2003, the Veteran was afforded an additional VA examination.  The Veteran reported his belief that the diagnosis of pes planus in service was mistaken.  The examiner diagnosed pes planus but did not opine as to its etiology.  

In October 2014, the Veteran was afforded an additional VA examination.  The Veteran reported that he had always considered his feet to have low insteps.  He also reported that he had no pain until two years after his separation from active duty service but his pain had progressively worsened since then.  The October 2014 examiner specifically stated that the Veteran's electronic claims file was reviewed, which includes the Veteran's service treatment records.  The examiner acknowledged that the Veteran was treated for pes planus in service.  The examiner noted the January 1964 examiner's finding of 3 degrees of pes planus with rotation and found, on examination, that the Veteran's feet were not significantly different from that past finding.  The examiner opined that the Veteran's bilateral pes planus existed prior to service and was not aggravated beyond its natural progression by any in-service event, injury, or illness.  The examiner's opinion was based in part on a finding that the Veteran's pes planus had not changed significantly since January 1964.  The examiner also pointed to the Veteran's statement that he was asymptomatic for two years after discharge.  The examiner further opined that the effects of time, aging, and the Veteran's peripheral neuropathy were more likely causes of his foot pain.  

Because pes planus was recorded in the Veteran's January 1964 entrance examination report, the presumption of soundness is not for application.  The question, then, is whether there was an increase in disability during service.  The only VA examiner to discuss this issue found no increase in severity between the January 1964 entrance examination and the October 2014 VA examination.  Although the October 2014 VA examiner did not state that there had been no increase in severity during active duty service, that is the necessary implication of the examiner's finding that there had still been no increase in severity fifty years after the entrance examination.  For that reason, the Board interprets the October 2014 examiner's report to include a finding that the Veteran's bilateral pes planus did not increase in severity during his active duty service.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  

In the JMR, the parties interpreted the October 2014 examiner's finding that the Veteran's pes planus "was not aggravated beyond its natural progression" as allowing for the possibility that there had been some increase in disability during service.  For the reasons stated above, when taken in context with the rest of the October 2014 examiner's findings, the Board finds that this is not so.  Id.  Moreover, the applicable statute and regulation both state that a preexisting injury or disease will be considered to have been aggravated where there is an increase in disability during service, "unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Even if the Board were to find that the October 2014 examiner's report can be interpreted to allow for the possibility that the Veteran's pes planus increased in severity during his active duty service, the examiner's finding of no aggravation "beyond its natural progression" would be a specific finding that any increase in disability was due to the natural progress of the disease.  

The examiner's opinion was based upon a review of the record, including the Veteran's service treatment records which included treatment for flat feet.  The examiner took the evidence of record into account, and the opinion and accompanying rationale would constitute clear and unmistakable evidence that any increase in severity was due to the natural progress of the condition.  The presumption of aggravation would therefore still not be for application.  

For these reasons, the Board finds that the Veteran's pes planus was noted on entry into active duty service and therefore pre-existed service.  Because the evidence does not show an increase in severity of the Veteran's preexisting pes planus during his active duty service, there can be no finding that his preexisting pes planus was aggravated by service and service connection for pes planus is therefore not warranted.  

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral pes planus is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


